Title: To George Washington from Arthur St. Clair, 12 September 1793
From: St. Clair, Arthur
To: Washington, George


          
            Sir,
            Fort Washington September 12th 1793
          
          General Wayne has informed me that Ensign Morgan, who has been tried upon the charges
            exhibited against him by me, is found guilty, and sentenced to be dismissed from the
            Army; but that the Court Martial having been held by Orders from th⟨e⟩ W⟨ar⟩ Office to
            him, he does not think himself at Liberty ⟨mutilated ⟩ Sentence
            into execution, but refers it back to you ⟨mutilated ⟩
            approbation or disaproval; otherwise, the Application I am about to trouble you with,
            would have been made to him.
          I should despise myself Sir, were I capable of prostituting a public prosecution to the
            gratification of private resentment. And although there can be no doubt that Mr Morgan
            intended an Injury to me, at the same time that he was committing a public Offence, he
            failed in effecting it; and I have not, nor have had any resentment, but that of
            contempt. My sole Object in arresting him was, to vindicate the military Laws and the
            discipline of the Army, which I considered as a Duty incumbent on me; and that Object
            is, perhaps, as much effected by the condemnation as it would be by inflicting the
            punishment: If then, Sir, it should appear to you, in the same light, and there be no
            impropriety in it, I would request that the punishment may be remitted.
          Mr Morgan is a young Man, Sir, who, in this case has, I suppose, been misled by others,
            without much considering what he was about. (Why others should have either engaged in
            calumniating me, or inducing him to do it, I know not: And the Business has led me to a
            very serious retrospection; and I declare that I cannot find the instance, in my whole
            life, where I have given any person an unprovoked cause of offence) ⟨mutilated⟩ has no other profession, and, if the risque he has now run ⟨mutilated ⟩r Effect, he may yet be of Service to his Country ⟨mutilated h⟩ave another reason for interceding for him, which is
            the great Affection I bore to his Grand father Mr John Baynton, a Man who was truly amiable, and respectable in every sense of the Word. With the greatest Respect and regard I have the honor to be Sir,
            Your most obedient Servant
          
            Ar. St Clair
          
        